Citation Nr: 1016882	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  08-25 190	)	DATE
	)
	)
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a claimed posttraumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:  North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel





INTRODUCTION

The Veteran had active military service in the United States 
Marine Corps from October 1969 to October 1971.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 rating decision of the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


REMAND

The Veteran has submitted medical evidence showing that he 
has been diagnosed as having PTSD based on his experiences 
from his service in the Republic of Vietnam.  However, he has 
not been afforded a VA examination to determine whether a 
diagnosis of PTSD can be linked to a specific event in 
service.  

Here, the Veteran has identified several stressful events 
during his period of active service in the Republic of 
Vietnam.  Notably, he reported being exposed to rocket/mortar 
attacks at Da Nang Air Force Base while assigned to the 5th 
Communication Battalion working as a wireman.  (See August 
2007 Stressor Statement and attachments).  

The Veteran also reports witnessing a plane crash, learning 
that his cousin and several classmates had been killed, being 
in a mess hall just before it was struck by enemy fire, 
finding the body of a dead serviceman and experiencing 
multiple enemy attacks.  (See November 2007 Formal Finding 
Lack of Information).  

The Veteran's service personnel records show that he was 
stationed in the Republic of Vietnam from June 27, 1970 to 
April 22, 1971.  In a November 2007 Formal Finding of  Lack 
of Information, the RO stated, in part, that the Veteran's 
unit was not assigned to the Air Force Base in Da Nang, but 
that he was assigned to Camp Hoa Long and Camp Haskins.  

However, the Board finds the organizational data sheet 
appears to document the Communication Support Company, 7th 
Communication Battalion, FMF.  The Veteran reports being 
assigned to the 5th Communication Battalion.  

His service treatment records also reflect that he was 
assigned to the 5th Communication Battalion (See Abstract 
Service and Medical History June 28, 1970, and July 21, 1970 
to September 4, 1970 entry).  Further, March 1971 service 
treatment records reflect that he was seen at the 366th USAF 
Dispensary at the Da Nang Air Force Base for an injury to the 
left side of his face.  

Moreover, the pertinent research shows that there had been 
many artillery, rocket, or mortar attacks on Da Nang Air 
Force Base in March 1971.  (See Chronology of VC/NVA Attacks 
on the Ten Primary USAF Operating Bases in RVN).  

Given these circumstances, the Board finds that additional 
development is required prior to appellate review of the 
Veteran's claim.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
nature and likely etiology of the claimed 
psychiatric disability.  The claims file 
should be made available to the examiner 
for review.  Any indicated  tests should 
be performed.  

Based on his/her review of the case, the 
examiner should offer an opinion as to 
whether the Veteran currently meets the 
diagnostic criteria for a diagnosis of 
PTSD:  If so, the examiner should 
identify each specific stressor of the 
requisite severity that is persistently 
reexperienced and fully address the other 
factors that support the diagnosis.  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached in a 
typewritten report.  

The Veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
result in the denial of the original 
claim for service connection.  

2.  Following completion of all indicated 
development, the RO should readjudicate 
the claim in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the Veteran should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


